 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel.: (415) 616-0466
       Fax: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com
       Email: jhayes@fhlawllp.com
 6     Email: rwitthans@fhlawllp.com
 7     Proposed attorneys for Michael G. Kasolas,
       Liquidating Trustee
 8

 9                              UNITED STATES BANKRUPTCY COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                           SAN JOSE DIVISION

12
        In re                                               Case No. 15-50801-MEH
13                                                          Chapter 11
14      ROBERT BROWER, SR.,
                                                            NOTICE OF PLAN AND LIQUIDATING
15      Debtor.                                             TRUST EFFECTIVE DATE

16

17              PLEASE TAKE NOTICE that Creditor MUFG Union Bank, N.A.’s Third Amended
18     Combined Plan of Reorganization and Disclosure Statement Dated November 2, 2017 (the
19     “Plan”), ECF 233, was confirmed by the Court on November 6, 2017, ECF 236.
20              PLEASE TAKE FURTHER NOTICE that, as set forth in (1) the Stipulation Regarding
21     Condition to Effectiveness of Confirmed Plan, ECF 259, approved by the Court on February 20,
22     2020, ECF 261; and (2) the Stipulation Regarding Payment of Fees and Plan Effective Date,
23     ECF 266, approved by the Court on September 15, 2020, ECF 270; all conditions precedent to
24     the Effective Date 1 of the Plan have been satisfied. See Plan at Article X.
25

26

27
                1
28                  Unless otherwise defined, capitalized terms have the meanings defined in the Plan.

       NOTICE OF EFFECTIVE DATE                                                                          1/2

     Case: 15-50801         Doc# 271      Filed: 09/15/20    Entered: 09/15/20 14:13:54      Page 1 of
                                                       2
 1            PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan, the Effective Date of

 2     the Plan and the Liquidating Trust is September 15, 2020. As of the Effective Date date, all

 3     assets of the Debtor’s estate shall be transferred to the Liquidating Trust.

 4            PLEASE TAKE FURTHER NOTICE that claims arising from the rejection of

 5     executory contracts or unexpired leases must be filed no later than 30 days after the Effective

 6     Date (i.e., October 15, 2020). See Plan at Article VIII.

 7            PLEASE TAKE FURTHER NOTICE that requests for allowance of administrative

 8     claims incurred during the period beginning on the day after the Confirmation Date and ending

 9     on the Effective Date shall be filed no later than 60 days after the Effective Date (i.e., November

10     14, 2020). See Plan at Article VII.A.

11            PLEASE TAKE FURTHER NOTICE that the Plan and all related documents are

12     available via CM/ECF or by contacting the Liquidating Trustee’s counsel, Ryan Witthans, at

13     rwitthans@fhlawllp.com.

14
        Dated September 15, 2020                         FINESTONE HAYES LLP
15

16
                                                         Ryan A. Witthans
17                                                       Proposed attorneys for Michael G. Kasolas,
                                                         Liquidating Trustee
18

19

20

21

22

23

24

25

26

27

28
       NOTICE OF EFFECTIVE DATE                                                                          2/2

     Case: 15-50801      Doc# 271      Filed: 09/15/20     Entered: 09/15/20 14:13:54       Page 2 of
                                                    2
